Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claim 21 states in part; “the slot” which lacks antecedent basis, nor is there any support in the disclosure for a slot.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used. (PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26)
 An web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
 http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 10, 13-20 of U.S. Patent No. 11,139,619 because  


PATENTED CLAIM   1             READS ON                    PENDING CLAIM 1
1ST 2ND CONTACTS DEFINED AS DIFFERENTIAL PAIR
VERBATIM EXCEPT FOR DEFINING CLAIMED 1ST 2ND CONTACTS AS A DIFFERENTIAL PAIR
2-6
2-6
7
8
8
9
10
10
11
13
12
1, 4   AND   14
13-16
2, 3, 5, 6  AND 15-18
17
8
18
9  AND  19
19
10
20
13  AND  20


Although the claims at issue are not identical given the varied dependencies and current broadening of scope; they are not patentably distinct from each other because the device in and of itself is patented and claimed as such. 


Claim Rejections - 35 USC § 112 (b) 
The following is a quotation of 35 U.S.C. §112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 14-26 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The disclosed invention contains two housings, a dielectric wafer housing which is also referred to in the disclosure as the wafer; and an electrical connector housing which is also simply referred to as a housing which has led to ambiguity in the claims.




Claim 14 provides for an injection-molded dielectric housing from which movable cantilevered dielectric material is cantilevered and pivots at a point adjacent the injection-molded dielectric housing, which would lead one of ordinary skill to think it is the wafer housing being discussed particularly given Claim 15 states the cantilevered material is an integral web of the housing.  
4a.	Yet Claim 19 introduces a dielectric wafer housing located inside the injection-molded dielectric housing!

4b.	Because of this the Examiner is requiring that each instance of a housing within the claim language is clearly distinguished as either the wafer housing or the connector housing.

It is most unfortunate that this very confusion has patent protection under                Claims 12-30 in US 11,139,619 as well as, Claims 1,9 and 11 of US 11,139,620.


In reviewing the prosecution history that led to US 10,439,330 there was an Applicant Initiated Interview on April 17, 2019 where it was agreed that;
Claim 1, which is patented Claim 7, correlates with Figs. 10 and 11.

Patented Independent Claim 7, does not introduce a housing.  
Claim 9 depends from Claim 7 and  introduces a “dielectric wafer housing”.
Claim 10 depends from Claim 7 and refers to “the dielectric housing” which lacks antecedent basis and depending upon which housing is being claimed may or may not have a ground shield adjacently positioned.

Claim 17 depends from Claim 7 and introduces an “electrical connector housing”.
Claim 10 is problematic.



Patented Independent Claim 24 introduces a “dielectric housing”, a “dielectric material” and a “dielectric button”.

Dependent Claim 25 states the “dielectric material” is integral with the “dielectric housing” so were talking about the wafer housing.

Dependent Claim 29 introduces a “dielectric wafer housing”, and the confusion begins.

Patented Independent Claim 30 introduces a “dielectric material” and a “dielectric button”.
Dependent Claim 32 introduces a “dielectric wafer housing”.
Dependent Claim 33 refers to the “dielectric housing” which lacks antecedent basis and depending upon which housing is being claimed may or may not have a ground shield adjacently positioned.

US 11,139,619
Independent Claim 1 introduces a “dielectric wafer” and “cantilevered dielectric material” and all subsequent dependent claims support these designations.

Independent Claim 12 introduces a “dielectric housing” that includes a “cantilevered dielectric material”.

Dependent Claim 13 states the “cantilevered dielectric material” is a web integral with the “dielectric housing”, so this is the wafer housing.

Claim 18 which depends from Claim 12 introduces the “wafer housing” which is located within the “dielectric housing”, and the confusion continues.

Dependent Claim 20 introduces a ground shield adjacent to the “dielectric housing” which is true only of the wafer housing, yet the wafer housing is not introduced until Claim 18.

Independent Claim 21, dependent Claims 22, 26 and 30 exhibit the same inconsistency as outlined above with Claims 12, 13, 18 and 20.


US 11,139,620
Independent Claim 1 introduces a “dielectric housing”, “first web” and “second web” extending from the dielectric housing where Claim 2 states the webs are integral to the dielectric housing, so this is the wafer.

Claim 8 which depends from Claim 1 introduces the “wafer housing” which is located within the “dielectric housing”, and the confusion continues.

Again, at this juncture it is imperative that each instance of a housing within the claim language is clearly distinguished as either the wafer housing or the connector housing.
================================= || ================================
Pending Claim 21 states in part; “the slot” which lacks antecedent basis and support in the disclosure; and  
“each of the first and the second wafers includes a dielectric frame that includes an overmolded plastic material that supports the first and second top contacts and the first and second bottom contacts”.
9a.	Paragraph [0057] defines the lead frame (10) as including the wafer (11) as well as the contacts (12).  Referring to the lead frame as dielectric when it is in fact a sub-assembly that includes both conductive and non-conductive bodies is indefinite.
9b.	There is no finding within the disclosure that would guide one of ordinary skill in the art to understanding the overmolded plastic material that supports the top and bottom contacts.
9c.	Applicant is required to provide specific reference to where in both the Specification and Drawings support can be found, that cannot be contradicted which would overcome these rejections. 


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA GIRARDI/Primary Examiner, Art Unit 2833